Exhibit 10.1
 
 
Technology Alliance Agreement


Introduction
This Exclusive Technology Alliance Agreement (the “Agreement”), made this day of
September 19, 2011, by and between NanoAxis, LLC (hereinafter referred to as
"NanoAxis"), a limited liability company organized under the laws of the state
of New York, United States of America and having a place of business at 1576
Sweet Home Road, Buffalo, NY 14228, and Quantum Materials Corporation
(hereinafter referred to as "Quantum Materials" and/or “QMC”), a corporation
organized under the laws of the State of Nevada, United States of America and
having a place of business at 4724 E Foothill Drive, Paradise Valley, Arizona
85253. Quantum Materials and NanoAxis are collectively known as the “Parties”.


Recitals
WHEREAS, Quantum Materials is engaged in the production of Quantum Dots using
its proprietary manufacturing method for use as a component in solar panels; and


WHEREAS, Quantum Materials seeks to enter the biological nanotechnology market
by producing Quantum Dots to be used for diagnostic and therapeutic applications
in the life science industry; and


WHEREAS, NanoAxis is engaged in the research, development, and production of
diagnostic and therapeutic processes, products, and techniques using
nanotechnology including Quantum Dot technologies; and


WHEREAS, NanoAxis seeks to secure a working arrangement with a supplier of
Quantum Dots for use in NanoAxis products, In-House Research and Development
efforts, commercial use, and retail business; and


WHEREAS, NanoAxis provides services to modify, functionalize, customize and
bioconjugate the surface of Quantum Dots to meet the needs of its customers in
the life science market; and


WHEREAS, NanoAxis seeks to secure funding to advance the progress of its
Biomedical Nanotechnology research, In-House Research and Development, and
product development areas; and


WHEREAS, Quantum Materials and NanoAxis believe it to be in the best interests
of both Parties to combine the expert staff, equipment, fundraising
capabilities, operating experience and Quantum Dots produced by Quantum
Materials with the labor, know-how, technical services, equipment,
relationships, clientele, and research capabilities of NanoAxis to provide
customized Quantum Dots for various biological applications at a cost savings
benefit to end consumers, to advance the NanoAxis development of its diagnostic
and therapeutic products, and parties wish to enter into such arrangement.


NOW, THEREFORE:
In consideration of the mutual covenants and agreements of the parties herein
contained, the parties hereto, intending to be legally bound, do hereby agree as
follows:


(1) Definitions:


1.1 “Affiliate” means with respect to either Party to this Agreement, a business
entity controlling, controlled by or under common control with such party,
directly or indirectly, including but not limited to suppliers, sub-suppliers,
independent contractors, and consultants.


1.2 “Biomedical Nanotechnology” means the application of nanotechnology to
biomedical devices for diagnosis, high-throughput screening, drug delivery,
biomaterials, tissue engineering, therapies and enhancement materials for
medical imaging.


1.3 “Confidential Information” shall have the meaning set forth in Section 13.1
of this Agreement.


1.4 “Cost Plus” means a respective percentage of the Production Cost of the
specific QD’s Quantum Materials provides to NanoAxis to be determined in a later
executed Operating Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
1.5 “In-House Research and Development” means efforts by NanoAxis, or QMC
contracted employees, agents, and contractors not Affiliates of Quantum
Materials to obtain new knowledge, improved products, processes, systems, or
services regarding biomedical nanotechnology, biomaterials and the general life
sciences.


1.6 “Intellectual Property Rights” means all intellectual and industrial
property rights and interests in or relating to the Property and/or Trademarks,
including but not limited to trademarks, trade secrets, copyrighted materials
and their derivatives, software, designs, know-how, patents or inventions, and
whether such rights are registered, unregistered or pending registration.


1.7 “Inventory Purchase Agreement” means an agreement between Quantum Materials
and NanoAxis to describe the purchase price of QD’s, the payment terms for
purchase, delivery terms, risk of loss, and other terms relating to the purchase
of QD’s.


1.8 “Joint Intellectual Property Rights” shall means those Intellectual Property
Rights owned or controlled by both Parties.


1.9 “Nanomaterial” means any material of nanoscale dimensions.


1.10 “NanoAxis Intellectual Property Rights” shall mean those Intellectual
Property Rights owned or controlled in part or in whole by NanoAxis and not
Quantum Materials.


1.11 “New Rights” means rights acquired from the date of this Agreement in
accordance with activities defined in Section 3 and product rights mentioned in
Section 4.3 of this Agreement.


1.12 “Patent” means any patent filed with the United States Patent and Trademark
Office, or with a patent authority in another country.


1.13 “Production Cost” means the cost to Quantum Materials for production of
Quantum Dots specifically supplied to NanoAxis to be determined on an ongoing
basis or in an Inventory Purchase Agreement.


1.14 “Party” means either NanoAxis or Quantum Materials or Affiliate.


1.15 “Products” means any good or service NanoAxis provides to its customers
which may or may not incorporate QD.


1.16 “Property” means all proprietary tangible and intangible assets NanoAxis
holds claim to.


1.17 “Quantum Dots” means any spherical quantum dot, tetrapod quantum dot,
multi-branched quantum dot, or functionalized quantum dot produced and supplied
by Quantum Materials to NanoAxis.


1.18 “Quantum Materials Intellectual Property Rights” shall mean those
Intellectual Property Rights owned or controlled in part or in whole by Quantum
Materials and not NanoAxis.


1.19 “R&D Funding Agreement” means a contract wherein NanoAxis and an
institution, individual, or financial provider commits capital towards the
research and development of NanoAxis' In-House Research and Development.


1.20 “Term” has the meaning described by Section 6.1.


1.21 “Third Party” means any entity or individual not a Party as stated in
Section 1.14.


(2) Representations and Warranties:


2.1 Quantum Materials warrants and represents to NanoAxis that, upon purchase of
the Quantum Dots from Quantum Materials Affiliates or Third Party, and to the
best of its knowledge, (i) it has full right and authority to enter into this
Agreement without consent or approval of any Third Party, and is not subject to
any restrictions which would prevent or impair the grant to NanoAxis of the
licenses granted hereby including the license to use Quantum Materials Quantum
Dots (herein known as “QD”) or the exercise by NanoAxis of such
licenses.  Quantum Materials does not grant NanoAxis the license to produce
Quantum Materials proprietary QD.


2.2 NanoAxis warrants and represents to Quantum Materials that, to the best of
its knowledge, it has full right and authority to enter into this Agreement
without consent or approval of any Third Party, and is not subject to any
restrictions which would prevent or impair the grant to Quantum Materials of the
licenses granted hereby or the exercise by Quantum Materials of such licenses.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
2.3 Quantum Materials warrants and represents that it knows of no patent held by
any Third Party, which would prevent the exercise by NanoAxis of the licenses
granted hereunder.


2.4 Quantum Materials warrants and represents that the Products will not
infringe upon or violate the rights (including copyright, trademark, privacy or
any other rights) of any person or entity; the manufacture, distribution,
advertisement, promotion and sale of the Products will comply with all
applicable laws, rules and regulations; Quantum Materials will use commercially
reasonable efforts to maximize sales of the Products; (iv) the Products will be
in all respects safe and noninjurious for the person intended to use such
product; and (v) Quantum Materials has the right to enter into and perform this
Agreement. 


2.5 Notwithstanding anything to the contrary herein contained, Quantum Materials
hereby warrants, represents, covenants and agrees that the QD’s manufactured in
connection with this Agreement shall be produced in full compliance with all
applicable laws of the country of manufacture and without the use of child labor
(as defined under the United States Fair Labor Standards Act, as amended from
time to time; or, in the event of manufacture overseas, as defined under the
International Labor Organization, convention 138, of 1973, as may be amended
from time to time; but in no event under the age of fifteen (15)), prison labor
or slave labor.  Quantum Materials further warrants, represents, covenants and
agrees that it has a business policy, code of ethics, or other form of procedure
by which it complies with and monitors compliance with applicable labor
regulations.  Notwithstanding anything herein to the contrary, Quantum Materials
failure to strictly comply with this provision shall be deemed a breach of a
material term hereof, and NanoAxis shall have the right to  terminate this
Agreement in accordance with Section 6.2.   If pursuant the QD are manufactured
by a third party, then Quantum Materials shall provide in its agreement with
such third party that such party will comply with this paragraph.


2.6 Quantum Materials represents and warrants that as of the date of execution
of this Agreement it is not undergoing litigation, charged with any breach of
U.S. of international law, facing a lawsuit, or undergoing a legal claim against
a Third Party.


(3) Scope of Activities


Quantum Materials


3.1 Supplier.  Quantum Materials shall act as a manufacturing supplier to
NanoAxis in that Quantum Materials shall produce and supply QD below the
existing market price and of a quality in accordance with industry standards,
with said market price and quality to be defined in the Inventory Purchase
Agreement within a reasonable time period, with quality based on QD properties
sufficient to satisfy the supply needs of NanoAxis including but not limited to
shell stability, emission spectrum, excitation wavelengths, fluorescence
intensity, fluorescence lifetime, surface chemistry, uniform dispersion without
aggregation, and material composition.  Quantum Materials shall manufacture and
distribute the QD in accordance with customary business practices and shall
always maintain adequate inventory of the QD to satisfy NanoAxis needs of the
QD.


3.2 Quantum Materials as Fundraiser.  Quantum Materials is entitled to raise
funds on behalf of NanoAxis for the development of the NanoAxis Biomedical
Nanotechnology research and development program listed in Section 3.5. If
Quantum Materials obtains direct funding for specific projects to be announced
in a later executed R&D Funding Agreement, then NanoAxis shall grant Quantum
Materials the exclusive right to supply QD for the respective NanoAxis
commercial and non-commercial applications directly resulting from said R&D
Funding Agreement funds.


3.3 Quantum Materials as Researcher.  Quantum Materials may from time-to-time
assist NanoAxis on a per project basis to be evidenced by a future executed
express written research and development agreement, in the development of
Products, whether by direct research or in provision of Quantum Materials
Affiliates that are required for Product development.  Such assistance in
specific Product development may result in Joint Intellectual Property Rights to
be evidenced by a future executed express written research and development
agreement.


NanoAxis


3.4 NanoAxis as Fundraiser.  NanoAxis shall assist Quantum Materials to secure
funds for purposes of purchasing a microreactor for biological QD
production.  Upon Quantum Materials securing the funds and purchasing the
microreactor, Quantum Materials shall grant NanoAxis a worldwide exclusive
lifetime license to use and sell QD’s produced from said specific microreactor
purchased by Quantum Materials through the mutual NanoAxis and Quantum Materials
fundraising efforts.  The production costs of any QD produced from said
microreactor will consider such funds raised.  However, this license shall not
impede upon appropriate Cost Plus determinations agreed upon in a later executed
Inventory Purchase Agreement.  Quantum Materials may grant NanoAxis a purchase
price discount upon NanoAxis raising funds that lower or contribute towards
Quantum Materials productions costs of QD’s.


3.5 Product Manufacturer.  NanoAxis shall incorporate Quantum Materials QD into
NanoAxis products by modifying the QD to create new products to meet the demands
of NanoAxis customers.


3.6 Researcher and Developer.  NanoAxis shall conduct research and development
activities involving QD in both diagnostic and therapeutic Biomedical
Nanotechnology applications.  All research conducted by NanoAxis shall result in
NanoAxis Intellectual Property Rights.


3.7 Exclusivity.  NanoAxis shall grant to Quantum Materials an exclusive right
as the sole supplier for all NanoAxis diagnostic antibody applications.  As such
NanoAxis shall not execute any agreement with a supplier of QD for use in the
NanoAxis diagnostic antibody applications without the consent of Quantum
Materials.  The exclusivity right described in this Section 3.6 and Section 3.1
is contingent upon Quantum Materials providing QD of a sufficient quality,
manner and quantity to meet the demands of NanoAxis customers as well as in
sufficient compliance with the terms of this Agreement.
 
 
3.8 Payment.  NanoAxis shall pay to Quantum Materials their Production Cost and
Cost Plus according to a mutually agreed upon cost curve to be determined in a
later executed Inventory Purchase Agreement.


(4) Rights


4.1 Quantum Materials retains all right and title in its original QD
technology.  Nothing contained within this Agreement shall restrict Quantum
Materials right to use or distribute the Quantum Dot Technology to other
commercial or noncommercial entities for non-biological applications.


4.2 NanoAxis shall retain rights and title to all In-House Research and
Development including those improvements, enhancements and discoveries made
using the QD.


4.3  Rights in Products.  All rights not specifically granted to Quantum
Materials through research and development agreements indicated in Section 3.3
are hereby reserved by NanoAxis.  Quantum Materials shall not be entitled to
have patents, trademarks, or any other rights in connection with Products
wherein no Joint Intellectual Property Rights exist nor may Quantum Materials
claim any such rights without the prior written consent of NanoAxis, which may
be withheld in its sole discretion.


4.4  Right of First Refusal Granted to Quantum Materials.  During the Term of
the Agreement, before NanoAxis may use a Nanomaterial offered by a Third Party,
NanoAxis shall first offer Quantum Materials the right to supply said
Nanomaterial contingent upon the all of the following factors: (i) Quantum
Materials proven record of producing said Nanomaterial at the time of execution
of this Agreement; (ii) Quantum Materials ability to supply said Nanomaterial
within a time frame suitable to NanoAxis business needs, (iii) said Nanomaterial
being of suitable quality and passing quality assurance testing for use in
NanoAxis products as determined by the discretion of NanoAxis; and (iv) said
Nanomaterial is supplied for a price less than or equal to that of any Third
Party supplier of said respective Nanomaterial.  Quantum Materials shall have
seven (7) business days following the date NanoAxis first presents Quantum
Materials such offer to refuse or accept the offer.


4.5  Right of First Refusal Granted to NanoAxis.  During the Term of the
Agreement, before Quantum Materials may offer any Nanomaterial to a Third Party
for use in a biological application, Quantum Materials shall first offer
NanoAxis the right to use the respective Nanomaterial.


(5) Exclusive License


5.1 Quantum Materials shall grant NanoAxis a worldwide exclusive license to use
and sell its QD in all biological applications and in each NanoAxis Product
including but not limited to customer specific assay kits, therapeutic drugs,
pharmaceutical applications, and diagnostic devices.  Quantum Materials is
entitled to grant NanoAxis an exclusive license to use and sell its QD in
non-biological applications on an application by application basis contingent
upon explicit approval by Quantum Materials.  Quantum Materials does not grant
NanoAxis the license to produce Quantum Materials proprietary QD.


5.2 Quantum Materials shall grant NanoAxis an exclusive license to use its QD in
any of the Products to be developed as per the R & D Funding Agreement and
funding program described in Section 3.2.  Quantum Materials does not grant
NanoAxis the license to produce Quantum Materials proprietary QD.


(6) Term and Termination


6.1 Term. This Agreement shall begin on the date duly executed and shall
continue in effect for five (5) years.  This Agreement shall not be
automatically renewed unless and until both Parties give express written notice
of its intent to automatically renew the Agreement at least thirty (30) days
prior to the Agreement expiration.


6.2 Termination.   Both Parties reserve the right to and may terminate this
agreement:


(a)  
if both Parties submit written mutual consent to terminate the Agreement; or



(b)  
by written notice to NanoAxis by Quantum Materials if NanoAxis fails to comply
with any of the provisions of this Agreement that Quantum Materials reasonably
determines to be material (including but not limited to, any representation,
warranty, covenant or obligation set forth in this Agreement or any later
executed agreement between the Parties) and such failure is not cured to Quantum
Materials reasonable satisfaction within fifteen (15) days following written
notice of such failure to NanoAxis; or



(c)  
by written notice to Quantum Materials by NanoAxis if Quantum Materials fails to
comply with any of the provisions of this Agreement that NanoAxis reasonably
determines to be material (including but not limited to, any representation,
warranty, covenant or obligation set forth in this Agreement or any later
executed agreement between the Parties) and such failure is not cured to
NanoAxis’s reasonable satisfaction within fifteen (15) days following written
notice of such failure to Quantum Materials; or



(d)  
if either Party declares bankruptcy; or



(e)  
if the practice by NanoAxis of the licenses granted in this Agreement infringes
any presumptively valid patent held by any unrelated third party and it is
therefore necessary for NanoAxis to accept a royalty-bearing license to practice
such patent from such third party, NanoAxis shall have the right to terminate
this Agreement by written notice to Quantum Materials.



(7) Territory & World-Wide Right


NanoAxis is entitled to distribute Quantum Materials QD in NanoAxis customized
products to customers within the United States and throughout any country in the
world without restriction.


(8) Transfer of Rights


8.1 No right or license is granted under this agreement by either Party to the
other Party either expressly or by implication, except those specifically set
forth herein.  The Parties agree that any and all proprietary rights, including
but not limited to Intellectual Property Rights in and to the QD shall be and
remain in Quantum Materials, subject to the rights granted herein.  The Parties
agree that any and all proprietary rights, including but not limited to
Intellectual Property Rights or improvement technology rights as a result of
NanoAxis In-House Research and Development shall remain in NanoAxis and not
Quantum Materials.  The Parties agree that any and all proprietary rights,
including but not limited to Intellectual Property Rights or improvement
technology rights as a result of joint activities as specified in Section 3 of
this Agreement shall be jointly owned by the Parties.


8.2 Quantum Materials acknowledges and agrees that all right, title and interest
in the NanoAxis Intellectual Property Rights and the property, trademarks and
materials (and any derivation, adaptation, variation, modification or
improvement thereof) are owned by and shall remain the exclusive property of
NanoAxis, and that Quantum Materials shall not acquire any right, title or
interest in the same by virtue of this Agreement.  NanoAxis acknowledges and
agrees that all right, title and interest in the Quantum Materials Intellectual
Property Rights and the property, trademarks and materials (and any derivation,
adaptation, variation, modification or improvement thereof) are owned by and
shall remain the exclusive property of Quantum Materials, and that NanoAxis
shall not acquire any right, title or interest in the same by virtue of this
Agreement.


8.3 Quantum Materials shall not register, attempt to register or cause to be
registered any right, title or interest relating to the NanoAxis Intellectual
Property Rights, or the property or any knowledge derived therefrom. Quantum
Materials shall not directly or indirectly challenge any part of the NanoAxis
Intellectual Property Rights, or assert any rights therein.  NanoAxis shall not
register, attempt to register or cause to be registered any right, title or
interest relating to the Quantum Materials Intellectual Property Rights, or the
property or any knowledge derived therefrom. NanoAxis shall not directly or
indirectly challenge any part of the Quantum Materials Intellectual Property
Rights, or assert any rights therein.


(9) Arbitration


All disputes, controversies, or claims arising out of or relating to this
contract shall be submitted to binding arbitration in accordance with the
applicable rules of the American Arbitration Association then in effect.


(10) Assignment/Entire Agreement


Neither Party may assign the Agreement without the prior written consent of the
other Party.  This agreement sets forth the entire understanding between the
parties and cannot be changed or amended except by written agreement executed by
the parties.


(11) Indemnity and Insurance


11.1 Quantum Materials hereby indemnifies NanoAxis and its parents, affiliates,
subsidiaries, officers, employees, agents, directors and representatives against
all claims, damages, suits and expenses (including reasonable attorneys' fees)
arising out of a breach or alleged breach of any of Quantum Materials
warranties, representations and agreements herein contained. NanoAxis hereby
indemnifies Quantum Materials and its parents, affiliates, subsidiaries,
officers, employees, agents, directors and representatives against all claims,
damages, suits and expenses (including reasonable attorneys' fees) arising out
of a breach or alleged breach of any of NanoAxis warranties, representations and
agreements herein contained.


11.2 Quantum Materials shall obtain and maintain at NanoAxis expense, during the
Term, and for three (3) years thereafter, product liability and completed
operations insurance naming NanoAxis as an insured party (including its parents,
affiliates, subsidiaries, officers, employees, agents, directors and
representatives), from a qualified insurance carrier approved in writing by
NanoAxis in the amount of at least One Million United States Dollars ($1,000,000
U.S.) per claim and at least Two Million Dollars ($2,000,000) in the aggregate
for personal and bodily injury and identical additional amounts for property
damage.  This policy shall specify that it covers all the Products manufactured
or distributed hereunder and that it may not be modified or canceled by the
insurer, except after thirty (30) days' prior written notice by the insurer to
NanoAxis; if such cancellation takes place or the policy's coverage is
diminished in any way, NanoAxis may terminate this Agreement.  Prior to
manufacturing or distributing any of the Products, Quantum Materials shall
provide NanoAxis with a copy of such policy and a certificate of insurance
naming NanoAxis and its parents, affiliates, subsidiaries, officers, employees,
agents, directors and representatives as insured parties as aforesaid. 
Compliance herewith in no way limits Quantum Materials obligations hereunder.


11.3  NanoAxis shall not be liable for any consequential, incidental, punitive
or special damages or lost profits for any reason, wheter such liability is
asserted on the basis of contract, tort (including negligence or strict
liability) or otherwise, even if NanoAxis has been warned of the possibility of
such damages, and any right to recover such damages or lost profits is hereby
expressly waived by Quantum Materials.  Quantum Materials shall not be liable
for any consequential, incidental, punitive or special damages or lost profits
for any reason, whether such liability is asserted on the basis of contract,
tort (including negligence or strict liability) or otherwise, even if Quantum
Materials has been warned of the possibility of such damages, and any right to
recover such damages or lost profits is hereby expressly waived by NanoAxis with
respect to products that do not incorporate Quantum Materials Quantum Dots or
other materials not supplied by Quantum Materials to NanoAxis.


(12) Infringement


Quantum Materials shall promptly notify NanoAxis, in writing, of any imitations
or infringements of the products which may come to Quantum Materials attention. 
NanoAxis shall have the sole right to determine whether or not any demand, suit
or other action shall be taken on account of or with reference to any such
infringements or imitations; and Quantum Materials shall not institute any suit
or take any action on account of any such infringements or imitations without
first obtaining the express written consent of NanoAxis to do so.  NanoAxis
shall have the right (but not the obligation) to commence or prosecute any suits
or make any such demands in its own name or in the name of Quantum Materials or
join Quantum Materials as a party thereto.  Quantum Materials shall cooperate
with NanoAxis as a party thereto and/or in any manner that NanoAxis may request
in connection with any such demand, suits, claims or other actions.  With
respect to all claims and suits, including suits in which Quantum Materials is
joined as a party, NanoAxis shall have the sole right to employ counsel of its
choosing, and to direct the handling of the litigation and any settlement
thereof.  NanoAxis shall be entitled to receive and retain all amounts awarded
as damages, profits or otherwise in connection with such suits.  Nothing herein
shall be construed as imposing any duty or obligation upon NanoAxis to take any
action against any alleged infringer, nor to relieve Quantum Materials from full
compliance with any of the terms of this Agreement in the event that NanoAxis
does not take any such action or is unsuccessful in its action against any
alleged infringer.


(13) Confidentiality


13.1 Except where reasonably necessary for the proper execution of this
Agreement, the Parties shall not, without the prior written consent of the other
party, use, release or divulge to any third party orally or in writing, any
technical, commercial, promotional, financial or other information acquired in
anticipation of or during the execution of this Agreement (“Confidential
Information”). The party who discloses Confidential Information to a third party
shall be responsible for ensuring its continued confidentiality and shall accept
full liability for any unauthorised disclosure of the same by the said third
party. The obligations of this clause shall remain effective for three (3) years
following the expiration or termination of this Agreement.


13.2 The obligation of confidentiality concerning the Confidential Information
shall not apply to the part thereof which:


(a)  
was already in the receiving party’s possession prior to its disclosure by the
disclosing party; or



(b)  
 is or subsequently comes into the public domain, through no fault or omission
of the receiving party; or



(c)  
was disclosed to the receiving party by a third party who placed no restriction
on its further disclosure or use, and that that third party was legally entitled
to make such a disclosure; or



(d)  
was obtained by the receiving party through independent research without direct
or indirect access to, or use or knowledge of, the Confidential Information; or



(e)  
is required to be disclosed pursuant to an administrative or judicial order,
provided that, where practicable the receiving party agrees to provide the
disclosing party prior notice of such a disclosure.



13.3 Destruction of Confidential Information. Both Parties shall return or
destroy any confidential information received from the other Party upon
termination of this Agreement.


(14) Miscellaneous


14.1 All notices shall be in writing and shall be given at the respective
addresses for the parties set forth above, or at such changed address as the
recipient shall have provided in writing.  All notices shall be deemed given
three (3) days after mailing certified or registered mail, return receipt
requested or the first business day following transmission by facsimile
transfer.  All notices to NanoAxis shall be sent to the attention of Dr.
Krishnan Chakravarthy.


14.2 In resolving any dispute or construing any provision in the Agreement,
there shall be no presumption made or inference drawn: (i) because the attorneys
for one of the parties drafted the Agreement; (ii) because of the drafting
history of the Agreement; or (iii) because of the inclusion of a provision not
contained in a prior draft or the deletion of a provision contained in a prior
draft.


14.3 This Agreement shall not be construed to create a partnership, joint
venture or the relationship of principal and agent between the parties hereto,
or any other relationship, and it being understood and agreed neither party
shall have the right to act as the agent for or to bind the other.
 
 
 
 
3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers.  This agreement is effective as of
the date last set forth below.


NANOAXIS, LLC


By: /s/ Krishnan Chakravarthy
Krishnan Chakravarthy, CEO & President


Date: 9/20/11


QUANTUM MATERIALS CORPORATION


By: /s/ Stephen B. Squires, CEO


Date:9/19/11


Witness 1:


By:_________________________________________
Date:_______________________________________


Witness 2:


By:__________________________________________
Date:________________________________________










 
 
4

